EXHIBIT 10.3

 

[vbvt_103img1.jpg]

 

VIABUILT VENTURES, INC.

 

CLASS “A” COMMON STOCK PURCHASE WARRANT CERTIFICATE

 



THIS WARRANT HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 AND
NEITHER THIS WARRANT NOR ANY INTEREST THEREIN MAY BE SOLD, TRANSFERRED, PLEDGED
OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT AND THE RULES AND REGULATIONS THEREUNDER. BY ITS
ACCEPTANCE HEREOF, THE HOLDER OF THIS WARRANT REPRESENTS THAT IT IS ACQUIRING
THIS WARRANT FOR INVESTMENT AND AGREES TO COMPLY IN ALL RESPECTS WITH ANY
APPLICABLE STATE SECURITIES LAWS COVERING THE PURCHASE OF THIS WARRANT AND
RESTRICTING ITS TRANSFER, COPIES OF WHICH MAY BE OBTAINED AT NO COST BY WRITTEN
REQUEST MADE BY THE HOLDER OF RECORD OF THIS WARRANT TO THE SECRETARY OF THIS
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICE.



  

Dated: _______________________

 

This Common Stock Purchase Warrant entitles the Holder to purchase up to
___________ Shares of Common Stock of

 

VIABUILT VENTURES, INC.

 at a purchase price of $.50 per Share.

Exercisable On Or After July 1, 2020

Expiring December 31, 2022

 

THIS IS TO CERTIFY THAT, for value received,

 

Name __________________________________________________

 

Address _________________________________________

 



 1

  



  

or registered assigns (the "Holder"), is entitled, subject to certain conditions
set forth herein, to purchase from VIABUILT VENTURES, INC., a Nevada corporation
(the "Company"), at any time or from time to time after the date of issuance,
and prior to 5:00 p.m. New York City time, on or after July 1, 2020 and on or
before December 31, 2022, at the Company's principal executive office, at the
Exercise Price, up to the number of shares of Common Stock, $.0001 par value per
share (the "Common Stock"), of the Company shown above, all subject to
adjustment and upon the terms and conditions as hereinafter provided, and is
entitled also to exercise the other appurtenant rights, powers and privileges
hereinafter described. No fractional Shares will be issued upon the exercise of
this Warrant.

 

Notwithstanding the foregoing, this Warrant shall become immediately exercisable
in the event of:

 

(a) the sale, lease, exchange, transfer or other disposition (including, without
limitation, by merger, consolidation or otherwise) of assets constituting all or
substantially all of the assets of the Company and its subsidiaries, taken as a
whole, to a Person or group of Persons (other than to any Person or Persons who,
together with their Affiliates, beneficially own or control a majority of the
issued and outstanding voting securities of the Company immediately prior to
such transaction),

 

(b) any merger, consolidation or other business combination or refinancing or
recapitalization that results in the holders of the issued and outstanding
voting securities of the Company immediately prior to such transaction
beneficially owning or controlling less than a majority of the voting securities
of the continuing or surviving entity immediately following such transaction.

 

(c) the disposition of assets constituting all or substantially all of the
assets of the Company and its subsidiaries, taken as a whole, in liquidation of
the Company.

 

For purposes hereof, "Person" means any individual, firm, corporation, limited
liability company, partnership, trust, incorporated or unincorporated
association, joint venture, joint stock company, Governmental Authority or other
entity of any kind, and shall include any successor (by merger or otherwise) of
any such entity.

 

This Warrant, or any part thereof, shall be exercised by properly executing the
annexed Subscription Form and by mailing the Warrant, executed Subscription Form
and payment in full of the aggregate option price of the number of Shares
purchased to the principal office of the Company.

 

In lieu of the payment of the Exercise Price in cash, the Holder shall have the
right (but not the obligation) to pay the Exercise Price for the Shares of
Common Stock being purchased upon exercise of this Warrant by the surrender to
the Company of any exercisable but unexercised portion of this Warrant having a
"Value" (as defined below), at the close of trading on the last trading day
immediately preceding the exercise of this Warrant, equal to the Exercise Price
multiplied by the number of Shares of Common Stock being purchased upon exercise
(the "Cashless Exercise Right"). The sum of (a) the number of shares of Common
Stock being purchased upon exercise of the non-surrendered portion of this
Warrant pursuant to the Cashless Exercise Right and (b) the number of Shares of
Common Stock underlying the portion of this Warrant being surrendered, shall not
in any event be greater than the total number of shares of Common Stock that
would be purchasable upon the complete exercise of this Warrant if the Exercise
Price were paid in cash. Upon exercise of the Cashless Exercise Right, the
Company shall deliver to the Holder (without payment by the Holder of any of the
Exercise Price in cash) that number of shares of Common Stock equal to the
quotient obtained by dividing (x) the "Value" (as defined below) of the portion
of this Warrant being surrendered at the time the Cashless Exercise Right is
exercised by (y) the Exercise Price. The "Value" of the portion of this Warrant
being surrendered shall equal the product of multiplying (x) the number of
shares of Common Stock underlying the portion of this Warrant being surrendered
by (y) the excess of the Market Price over the Exercise Price. As used herein,
the term "Market Price" at any date shall be deemed to be the last reported sale
price per share of the Common Stock on such date, or, in case no such reported
sale takes place on such day, the average of the last reported sale prices for
the immediately preceding three trading days, in either case as officially
reported by the principal securities exchange on which shares of the Common
Stock are listed or admitted to trading, or, if shares of the Common Stock are
not listed or admitted to trading on any national securities exchange or if any
such exchange on which shares of the Common Stock are listed is not its
principal trading market, the last reported sale price as furnished by or
through the Nasdaq or OTC Markets, or if the Shares of Common Stock are not
listed or admitted to trading on the Nasdaq or OTC Markets or similar
organization, as determined in good faith by resolution of the Board of
Directors of the Company, based on the best information available.

 

 2

  



 

 The Cashless Exercise Right may be exercised by the Holder on any business day
not later than the Expiration Date by delivering to the Company the Warrant with
a duly executed exercise form attached thereto with the cashless exercise
section completed, exercising the Cashless Exercise Right and specifying the
total number of Shares of Common Stock it will purchase pursuant to such
Cashless Exercise Right.

 

If, in the opinion of counsel to the Company, any law or regulation of the
Securities and Exchange Commission or any other body having jurisdiction shall
require the Company or the Holder to take any action in connection with the
Shares being purchased pursuant to this Warrant, then the Shares shall not be
delivered until the completion of the necessary action.

 

The Company covenants and agrees that all Warrant Shares that may be issued upon
the exercise of this Warrant will, upon issuance, be duly authorized and issue,
fully paid and non- assessable as set forth herein. The Company further
covenants and agrees that until the expiration date of this Warrant the Company
will, at all times, have authorized, and reserved for the purpose of issuance or
transfer upon exercise of this Warrant, a sufficient number of shares of Common
Stock to provide for the exercise of this Warrant.

 

This Warrant, and the rights and privileges conferred hereby, shall be
exercisable only by the Holder and shall not be assignable or transferable
except pursuant to the provisions of the Securities Act of 1933, as amended, and
the Rules and Regulations promulgated thereunder, AND with the consent of the
Company. This Warrant shall be binding upon and shall inure to the benefit of
the Company and any successor to the Company and to the Holder's successors and
assigns.

 

The Holder, by acceptance hereof, acknowledges and agrees that:

 

(a) The Warrant represented by this certificate has not been registered under
the Securities Act of 1933, as amended. This Warrant has been issued to Holder
in consideration of services rendered to the Corporation and for investment
purposes only and not with a view to distribution or sale, and may not be made
subject to a security interest or be pledged, hypothecated or otherwise
transferred without an effective Registration Statement for such Warrant under
the Securities Act of 1933, as amended, or an opinion of counsel for the Company
that registration is not required under such Act. Any Shares issued upon the
exercise of this Warrant shall bear an appropriate restrictive legend unless
such Shares have been registered with the Securities and Exchange Commission.

 

(b) Each notice of exercise of any portion of this Warrant must be accompanied
by a representation in writing signed by the Holder or the Holder's legal
representative, as the case may be, that the Shares of Common Stock are being
acquired in good faith for investment purposes only any not with a view to or
for sale in connection with any resale of distribution thereof.

 

(c) In case the Company shall at any time subdivide the outstanding Common Stock
into a greater number of shares or declare a dividend payable in Common Stock,
the Warrant Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced, and conversely, in case the outstanding Common Stock
shall be combined into a smaller number of shares, the Warrant Exercise Price in
effect immediately prior to such combination shall be proportionately increased.

 

(d) In the event that the Company shall, at any time prior to the expiration
date of this Warrant and prior to the exercise thereof: [i] declare or pay to
the holders of the Common Stock of the Corporation a dividend payable in any
class of shares of stock of the Company; or [ii] change, or otherwise reclassify
its Common Stock into the same or a different number of shares with or without
par value, or into shares of any class or classes; or [iii] consolidate or merge
with, or transfer its property as an entirety or substantially as an entirety to
any other corporation; or [iv] make any distribution of its assets to holders of
its Common Stock as a liquidation or partial liquidation dividend or by way of
return of capital; then, upon the subsequent exercise of this Warrant, the
Holder hereof shall receive for the exercise price, in addition to or in
substitution for the Share of Common Stock to which the Holder would otherwise
be entitled upon such exercise, such additional shares of stock or scrip of the
Corporation, or such reclassified shares of stock of the Company, or such shares
of the securities or property of the Company resulting from such consolidation,
merger or transfer, or such assets of the Corporation which Holder would have
been entitled to receive had the Holder exercised the Warrant prior to the
happening of any of the foregoing events.

 



 3

  



 

This Warrant does not confer upon the Holder hereof any right whatsoever as a
stockholder of the Company. Upon the exercise of this Warrant the subscription
form attached hereto must be duly executed and the accompanying instructions for
the recording of stock completed.

 

(e) All notices, requests and other communications provided for herein shall be
in writing, and shall be deemed to have been made or given when delivered or
mailed, first class, postage prepaid, or sent by telex or other telegraphic
communications equipment. Such notices and communications shall be addressed:

 

(i) If to the Company, to its registered address.

 

(ii) If to the Holder, to its address as shown on the registry books maintained
by the Company.

 

(f) No failure or delay of the Holder in exercising any right, power or
privilege, hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise thereof, or any abandonment or discontinuance of steps to
enforce such a right, power or privilege, preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies of the Holder are cumulative and not exclusive of any rights or
remedies which it would otherwise have. The provisions of this Warrant may be
amended, modified or waived if, but only if, such amendment, modification or
waiver is in writing and is signed by a majority of the holders of the Warrants;
provided that no amendment, modification or waiver may change the exercise price
of (including without limitation any adjustments or any provisions with respect
to adjustments, the expiration of or the manner of exercising the Warrants)
without the consent in writing of all of the holders of the Warrants
outstanding.

 

(g) This Warrant shall be construed in accordance with and governed by the laws
of the State of Nevada.

 

(h) All warranties, representations and covenants made by the Company herein
or any certificate or other instrument delivered by or on behalf of it in
connection herewith or the Notes shall be considered to have been relied upon by
the Holder and shall survive the issuance and delivery of the Warrants and the
Shares of Common Stock issuable upon exercise of this Warrant, and shall
continue in full force and effect so long as this Warrant is outstanding. All
statements in any such certificate or other instrument shall constitute
representations and warranties hereunder.

 

(i) All the covenants, stipulations, promises and agreements in this Warrant
contained by or on behalf of the Company shall bind its successors and assigns,
whether or not so expressed.

 

 



 4

  



 

(j) In case any one or more of the provisions contained in this Warrant shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforce ability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired in such jurisdiction and shall not
invalidate or render illegal or unenforceable such provision in any other
jurisdiction.

 

(k) This Warrant shall not entitle the Holder to any rights as a stockholder of
the Company.

 

IN WITNESS WHEREOF, VIABUILT VENTURES, INC. has caused this Warrant to be
executed in its corporate name by one of its officers hereunto duly authorized,
and its corporate seal to be hereunto affixed, all as of the day and year first
above written.

 



 VIABUILT VENTURES, INC.    By:

 

 

PRESIDENT    [seal]   



 



 5

  



 

VIABUILT VENTURES, INC.

 

CLASS “A” COMMON STOCK PURCHASE WARRANT EXERCISE FORM

 

The undersigned hereby irrevocably elects to exercise the within Warrant to the
extent of purchasing of the Shares of Common Stock of VIABUILT VENTURES, INC. at
the exercise price of $.50 per Share, for a total price for this exercise of
$____. Please issue the Shares of Common Stock so purchased in accordance with
the instructions given below.

 

Date: _____________________

 

(Signature of Holder) ___________________________________________

 

Name of Holder: ________________________________________________

 

Registered Address _____________________________________________

 

Taxpayer Identification Number: ____________________________________

 

[Corporate Seal]

 



 6



 